 Case 3:19-cv-03058-N-BT Document 16 Filed 08/10/20     Page 1 of 1 PageID 137



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION
ANNE MARIE KIRBY,                §
          Plaintiff,             §
                                 §
v.                               §    No. 3:19-cv-3058-N (BT)
                                 §
JUDGE AT EARL CABBELL FEDERAL §
COURTHOUSE,                      §
          Defendant.             §

                                    ORDER

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court

reviewed the proposed findings, conclusions and recommendation for plain

error. Finding none, the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

      Signed this 10th day of August, 2020.



                               _________________________________
                               DAVID C. GODBEY
                               UNITED STATES DISTRICT JUDGE
